DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 recites “wherein said actuator is an external surface of said piston”; this limitation is ambiguous given the limitations of Claim 1 as well as Applicant’s supplied Figures 1 & 10.  In particular, Claim 1 (from which Claim 13 depends) initially recites that the actuator is “engaged with said piston”.  This language implies that the recited “actuator” is distinct from the recited “piston” (i.e. two separate elements engage one another).  However, the limitation of Claim 13 implies that the actuator and piston are monolithic or unitary (i.e. only a single element exists; see the embodiment of Fig. 10).  It is not understood how both arrangements could simultaneously exist, as seemingly claimed by Claim 13.  In other words, Claim 13 presents a conflict in claim scope with Claim 1, rendering it unclear what particular structure is actually required of the claim(s).  This renders Claim 13 indefinite.
engaged with an external surface of the piston.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 13, & 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,365,751 to Salto et al.

    PNG
    media_image1.png
    831
    661
    media_image1.png
    Greyscale

In regards to independent Claim 1, and with particular reference to Figure 4 shown immediately above, Salto et al. (Salto) discloses:

(1)	A pump (Fig. 1; “liquid injector”) comprising: an inlet one-way valve (18); a pump chamber (25) downstream of and in fluid communication with said inlet one-way valve (Fig. 4); a piston (26) slideably engaged with said pump chamber (Fig. 1); a piston cavity (C; labeled by the Examiner for clarity) within said piston and in fluid communication with said pump chamber (Fig. 1); a liquid accumulator (i.e. the left, small-diameter portion of the piston cavity “C” functions as a liquid accumulator) operable within said piston cavity (Fig. 1); an actuator (6) engaged with said piston (Fig. 1); and an outlet one-way valve (42) downstream of and in fluid communication with said pump chamber (Fig. 1).

Claim 2, the pump chamber (25) further comprises a piston bore (25a) and said piston is slideably engaged with said piston bore (Fig. 1).
In regards to Claim 3, the piston cavity (C) is defined by a piston cavity opening oriented towards said pump chamber (i.e. the right end of the cavity “C”) and a piston cavity closed end oriented towards said actuator (i.e. the left end of the cavity “C”) and a piston cavity peripheral wall (the wall extending from lead line 26 to lead line 31) extending from said piston cavity closed end to said piston cavity opening (Fig. 1).
In regards to Claim 4, the piston cavity peripheral wall is slideably engaged with said pump chamber (at portion 31; Fig. 1).
In regards to Claim 5, the pump further comprises a resilient member (30) engaged with said actuator (indirectly, via intermediate piston assembly 26); wherein said pump chamber (25) has a pump chamber volume that is a function of position of said piston (this is implicit); and wherein said resilient member (30) is biased to expand said pump chamber volume (apparent in Fig. 1).
In regards to Claims 6 & 15, said actuator is a trigger (Fig. 1).
In regards to Claim 7, the piston cavity peripheral wall is slideably engaged with said pump chamber (at portion 31; Fig. 1).
In regards to Claim 13, said actuator (11) is engaged with an external surface of said piston (Fig. 4; see also the 112b rejection above).
In regards to Claim 16, the pump further comprises a dip tube (19) upstream of said inlet one-way valve (Fig. 1).

Claim(s) 1-5, 13, & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,092,495 to Andre.

    PNG
    media_image2.png
    886
    441
    media_image2.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figure 4 shown immediately above, Andre discloses:

(1)	A pump (Fig. 4; Abstract) comprising: an inlet one-way valve (21); a pump chamber (35) downstream of and in fluid communication with said inlet one-way valve (Fig. 4); a piston (10, 11) slideably engaged with said pump chamber (Fig. 4); a piston cavity (C; labeled by the Examiner for clarity) within said piston and in fluid communication with said pump chamber (Fig. 4); a liquid accumulator (i.e. the upper portion of the piston cavity “C” functions as a liquid accumulator) operable within said piston cavity (Fig. 4); an actuator (11) engaged with said piston (Fig. 4); and an outlet one-way valve (24) downstream of and in fluid communication with said pump chamber (Fig. 4).

Claim 2, the pump chamber (35) further comprises a piston bore (the inner wall of housing 2; see Fig. 4) and said piston is slideably engaged with said piston bore (Fig. 4).
In regards to Claim 3, the piston cavity (C) is defined by a piston cavity opening oriented towards said pump chamber (i.e. the open lower half of the cavity “C”) and a piston cavity closed end oriented towards said actuator (i.e. the closed upper half of the cavity “C”) and a piston cavity peripheral wall (the wall from lead line 5 to lead line 31) extending from said piston cavity closed end to said piston cavity opening (at lips 33; see Fig. 4).
In regards to Claim 4, the piston cavity peripheral wall is slideably engaged with said pump chamber (at lips 33; Fig. 4).
In regards to Claim 5, the pump further comprises a resilient member (13) engaged with said actuator (indirectly, via intermediate piston assembly 10); wherein said pump chamber (35) has a pump chamber volume that is a function of position of said piston (this is implicit); and wherein said resilient member (13) is biased to expand said pump chamber volume (apparent in Fig. 4).
In regards to Claim 13, said actuator (11) is engaged with an external surface of said piston (Fig. 4; see also the 112b rejection above).
In regards to Claim 16, the pump further comprises a dip tube (18) upstream of said inlet one-way valve (Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salto (applied above) in view of US 4,624,413 to Corsette.
In regards to Claim 8, Salto discloses the pump according to Claim 7, but does not disclose that the resilient member is outside of said pump chamber (Salto’s resilient spring member 30 is disposed inside the pump chamber 25).

In regards to Claim 9, Salto’s outlet one-way valve (42) is a precompression valve (“discharge valve 42 is opened by the boosted pressure of the liquid in the pump chamber 25”; col. 6, lines 12-25).

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salto-Corsette (applied above) in view of US 6,341,950 to 6,341,950 to Schuller et al.
	In regards to Claims 10-11, Salto-Corsette discloses the pump according to Claim 9, but Salto does not further disclose that his liquid accumulator is selected from the group consisting of a bladder accumulator, diaphragm accumulator, gas filled piston accumulator, spring type accumulator, and compressible medium accumulator.
	However, use of a bladder accumulator is well known in the art of piston pumps, as shown by Schuller et al. (Schuller).  Schuller discloses a piston pump assembly 10 for pumping brake fluid, and includes an inlet one-way valve 30, a pump chamber 22, a piston 18, a piston cavity 56 in fluid communication with the pump chamber 22, and a liquid accumulator 58 operable within the piston 
In regards to Claim 12, Salto’s pump chamber (25) has an upstroke pump chamber volume (implicit; seen in Fig. 1) and said piston cavity (C) has a piston cavity volume (implicit; seen in Fig. 1).  However, although Salto appears to show this relationship, he does not positively disclose that the piston cavity volume is from about 0.2 to about 0.8 of said pump chamber volume.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Applicant’s recited 0.2-0.8 volume ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 14 & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salto (applied above) in view of US 6,341,950 to Schuller et al.
In regards to Claims 14 & 17, Salto discloses the pump according to Claim 1, but Salto does not further disclose that his liquid accumulator is selected from the group consisting of a bladder accumulator, diaphragm accumulator, gas filled piston accumulator, spring type accumulator, and compressible medium accumulator.

In regards to Claim 18, Salto’s pump chamber (25) has an upstroke pump chamber volume (implicit; seen in Fig. 1) and said piston cavity (C) has a piston cavity volume (implicit; seen in Fig. 1).  However, although Salto appears to show this relationship, he does not positively disclose that the piston cavity volume is from about 0.2 to about 0.8 of said pump chamber volume.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Applicant’s recited 0.2-0.8 volume ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Please refer to US 4,241,853 to Pauls et al., US 4,222,501 to Hammett et al., US 4,174,056 to Loeffler, and US 4,489,890 to Martin, which disclose similar piston pumps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC